Defendant’s impression that judicial privilege would attach to any circularization of the stockholders by petitioners, so that false information might thereby be imparted with immunity, is mistaken. There would be no judicial privilege in such circularization and petitioners must assume the same responsibility for their communications to stockholders as if there were no suit pending. Order unanimously affirmed, with $10 costs and disbursements to petitioners. Present — Peek, P. J., Glennon, Cohn, Van Voorhis and Shientag, JJ.; Shientag, J., concurs in result.